Citation Nr: 0811159	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-41 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from May to November 
1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The veteran requested a hearing in Miami, Florida, but was 
notified that VA does not conduct hearings there - only at 
the RO in St. Petersburg or at the Board's offices in 
Washington, DC.  He responded in January 2008 by indicating 
he no longer wanted a hearing but, instead, wanted his appeal 
sent on the Board for a decision.  Statements that he had 
earlier submitted in April 2005, in response to notice 
concerning the Veterans Claims Assistance Act (VCAA), 
indicated he had no other evidence to submit in support of 
his claim.

In March 2008, the Board advanced this case on the docket 
because of the veteran's age.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.


REMAND

The Board needs to further develop the record before deciding 
the veteran's appeal.

The VA treatment records on file mention him also receiving 
treatment on several occasions from a private ("non-VA") 
primary care physician.  It is unclear whether this 
additional treatment was just for physical-related ailments 
such as peripheral vascular disease (PVD), including deep 
vein thrombosis (DVT).


Since, however, a portion of the veteran's service medical 
records are unavailable for consideration, apparently having 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) - a military records repository, VA 
has a heightened duty to assist him in developing evidence 
concerning his claim.  See O'Hare vs. Derwinski, 1 Vet. App. 
365 (1991); Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 
(1991).  This duty includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  "Full compliance with the [statutory 
duty to assist] also includes VA assistance in obtaining 
relevant records from private physicians when [the veteran] 
has provided concrete data as to time, place, and identity."  
Olson v. Principi, 480, 483 (1992).

So the AMC should contact the veteran and ask him whether the 
additional treatment he received from this private physician 
was also for any psychiatric-related disorder (e.g., anxiety, 
nervousness, etc.).  If it was, then the AMC should obtain 
these additional records.  See 38 C.F.R. § 3.159(c)(1).

The report of the veteran's military induction examination is 
not available.  But in support of his claim, he submitted a 
service medical record (SMR) from November 1951 showing a 
diagnosis of chronic anxiety reaction that existed prior to 
service (EPTS).  This record notes this condition was not 
incurred in the line of duty because it existed prior to 
service, and that he was being discharged from the military 
at the convenience of the government.  So in light of VA's 
heightened duty to assist him in developing his claim, 
because of the missing other SMRs, he should be scheduled for 
a VA examination for a medical opinion indicating whether he 
clearly and unmistakably had a psychiatric disorder prior to 
service and, if he did, whether this pre-existing condition 
clearly and unmistakably was not aggravated by his service 
from May to November 1951 beyond its natural progression.  
See VAOPGCPREC 3-2003 (July 16, 2003).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA must obtain an 
examination and opinion when necessary to decide a claim).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the downstream disability rating and 
effective date.  The veteran has not been provided this 
notice and should be before deciding his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran whether the 
additional treatment from a private 
("non-VA") primary care physician, 
referenced in his VA outpatient records, 
was just for physical-related ailments 
such as peripheral vascular disease - 
including deep vein thrombosis, or 
instead was also for a psychiatric 
disorder such as anxiety, nervousness, 
etc.  If this treatment was also for a 
psychiatric disorder, so relevant to this 
appeal, then obtain these additional 
records in accordance with 38 C.F.R. 
§ 3.159(c)(1).  Obviously, if on the 
other hand he indicates this additional 
treatment was not for a psychiatric 
disorder, then there is no need to obtain 
these additional records.

2.  Also send the veteran a Dingess 
letter discussing the downstream 
disability rating and effective date 
elements of his underlying claim for 
service connection.



3.  Schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion indicating:  (1) whether he has 
an acquired psychiatric disorder such as 
anxiety, etc., (2) if he does, whether it 
is attributable to his military service 
- either (i) because it is at least as 
likely as not a condition that was 
directly incurred in service or, for a 
psychosis, within one year of his 
discharge from service or, in the 
alternative, (ii) because it clearly and 
unmistakably existed prior to his service 
and was chronically, meaning permanently, 
aggravated during his service beyond its 
natural progression.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of the claim as it 
is to find against it.  

Conversely, "clear and unmistakable 
evidence" means "with a much higher 
certainty than 'at least as likely 
as not' or 'more likely than not.'"  

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she 
should expressly indicate this.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the veteran's pertinent medical and other 
history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

4.  Then readjudicate the claim in light 
of any additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



